


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MOODY NATIONAL REIT I, INC. 8-K
[moody-8k_110812.htm]
EXHIBIT 10.8
 
ASSIGNMENT AND SUBORDINATION OF MANAGEMENT AGREEMENT
 
THIS ASSIGNMENT AND SUBORDINATION OF MANAGEMENT AGREEMENT (this “Assignment”),
is made as of November 7, 2012, by MOODY NATIONAL WOOD-HOU MT, LLC, a Delaware
limited liability company (“Lessee”), having an address at 6363 Woodway, Suite
110, Houston, Texas 77057, and MOODY NATIONAL HOSPITALITY MANAGEMENT, LLC, a
Texas limited liability company, having an address at 6363 Woodway, Suite 110,
Houston, Texas 77057 (“Agent”), and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,
SUCCESSOR-IN-INTEREST TO BANK OF AMERICA, N.A., AS TRUSTEE, SUCCESSOR BY MERGER
TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES TRUST 2006-LDP9, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-LDP9, whose address is
c/o Midland Loan Services, 10851 Mastin, Suite 300, Overland Park, Kansas 66210
(including its successors, transferees and assigns, “Lender”).
 
RECITALS:
 
A.           Lender is the owner and holder of a loan to Woodlands Terrapin
Investors I, LLC, Woodlands Terrapin Investors II, LLC, Woodlands Terrapin
Investors III, LLC, 537 Houston, LLC, Maven Houston, LLC, Marc Hotel Houston,
LLC, and Miriam Hotel Houston, LLC, each a Texas limited liability company,
jointly and severally as tenants in common (collectively, “Original Borrower”)
in the original principal amount of $7,500,000.00 (the “Loan”), evidenced by
that certain Promissory Note (the “Note) dated as of November 17, 2006 (the
“Original Closing Date”), made by Original Borrower for the benefit of ARCS
Commercial Mortgage Co., L.P., a California limited partnership (“Original
Lender”).  The Note is secured, in part, by that certain Deed of Trust and
Security Agreement dated as of the Original Closing Date (the “Mortgage”),
encumbering Original Borrower’s interest in and to certain real property more
particularly described therein (the “Property”) (the Note, the Mortgage and the
other documents and instruments executed and/or delivered in connection with the
Loan are collectively referred to as the “Original Loan Documents”);
 
B.           Lender has agreed to consent to a transfer of the Property from
Original Borrower to Moody National Wood-Hou Holding, LLC, a Delaware limited
liability company (the “Borrower”), the assumption of the Loan by Borrower, the
transfer of certain personal property related to the operation of the Property
and Borrower’s lease of the Property to the Lessee (collectively, the
“Transfer”) under the terms of certain consent documents, instruments and
agreements, including but not limited to, that certain Consent, Modification and
Assumption Agreement with Release dated the date hereof by and among Lender,
Original Borrower, Borrower, and others (collectively, the “Assumption
Documents”).  As used herein, the term “Loan Documents” shall mean the Original
Loan Documents, the Assumption Documents and any other documents, instruments
and agreements given by Borrower, Original Borrower or others and accepted by
Lender or Original Lender for the purposes of the Transfer or of evidencing,
securing, or guaranteeing the Loan;
 
 
 

--------------------------------------------------------------------------------

 
C.           Borrower has entered into that certain operating lease agreement
with Lessee wherein Lessee is granted certain authority to operate the Property;
 
D.           Pursuant to a certain [Management Agreement] between Lessee and
Agent (the “Management Agreement”), Lessee employed Agent exclusively to rent,
lease, operate and manage the Property; and
 
E.           Lender requires as a condition to consenting to the Transfer, that
Lessee assign the Management Agreement as set forth below and Lessee and Agent
agree to the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the above and the mutual promises contained
in this Assignment, the receipt and sufficiency of which are acknowledged, the
parties hereto agree as follows:
 
1.           Assignment of Management Agreement. As additional security for the
Loan, Lessee hereby conditionally transfers, sets over and assigns to Lender all
of Lessee’s right, title and interest in and to the Management Agreement, said
transfer and assignment to automatically become a present, unconditional
assignment, at Lender’s option, in the event of an Event of Default by Borrower
under the Loan Documents.
 
2.           Termination. At such time as the Loan is paid in full and the
Mortgage is released of record, this Assignment and all of Lender’s right, title
and interest hereunder with respect to the Management Agreement shall terminate.
 
3.           Lessee’s Covenants. Lessee hereby covenants with Lender that during
the term of this Assignment: (a) Lessee shall not transfer the responsibility
for the management of the Property from Agent to any other person or entity
without the prior written consent of Lender, which consent may be withheld by
Lender in Lender’s sole discretion; (b) Lessee shall not terminate or amend any
of the terms or provisions of the Management Agreement without the prior written
consent of Lender, which consent may be withheld by Lender in Lender’s sole
discretion; and (c) Lessee shall, in the manner provided for in this Assignment,
give notice to Lender of any notice or information that Lessee receives which
indicates that the Agent is terminating the Management Agreement or that the
Agent is otherwise discontinuing its management of the Property.
 
 
2

--------------------------------------------------------------------------------

 
4.           Agent’s Representations. Agent warrants and represents to Lender as
of the date hereof that: (a) a true, correct and complete copy of the Management
Agreement is attached hereto as Exhibit A, that the Management Agreement has not
been modified or amended, that the entire agreement between Agent and Lessee is
evidenced by the Management Agreement; (b) Agent has agreed to act as manager of
the Property pursuant to the Management Agreement, (c) the entire agreement
between Agent and Lessee for the management of the Property is evidenced by the
Management Agreement, (d) the Management Agreement constitutes the valid and
binding agreement of Agent, enforceable in accordance with its terms, and Agent
has full authority under all state and local laws and regulations, to perform
all of its obligations under the Management Agreement, (e) Lessee is not in
default in the performance of any of its obligations under the Management
Agreement and all payments and fees required to be paid by Lessee to Agent
thereunder have been paid to the date hereof, (f) it has reviewed the Operations
and Maintenance Agreement (the “O&M Agreement”) dated as of the Original Closing
Date, if any, and agrees to comply with all of the terms and conditions thereof,
and further, agrees that, in the event that Borrower is required to maintain an
operations and maintenance program for the management of asbestos, lead-based
paint, radon or any other Hazardous Substances (as defined in the Mortgage) at
the Property, then the Agent shall review same and comply with all of the terms
and conditions thereof, (g) Agent has adequate leasing .and operational
authority to effectively manage and lease the Property on behalf of Lessee, and
(h) Agent acknowledges and agrees that Lender is a third party beneficiary under
the Management Agreement.
 
5.           Agreement by Lessee and Agent. Lessee and Agent hereby agree that
in the event of an Event of Default by Borrower under any of the Loan Documents
during the term of this Assignment or in the event of a default by Agent (beyond
any applicable grace period) under the Management Agreement, at the option of
Lender exercised by written notice to Lessee and Agent: (a) all rents, security
deposits, issues, proceeds and profits of the Property collected by Agent, after
payment of all costs and expenses of operating the Property (including, without
limitation, operating expenses, real estate taxes, insurance premiums, repairs
and maintenance and the fees and commissions payable under the Management
Agreement), shall be applied in accordance with Lender’s written directions to
Agent; (b) Lender may exercise its rights under this Assignment and may
immediately terminate the Management Agreement and, subject to the terms of the
Franchise Agreement, require Agent to transfer its responsibility for the
management of the Property to a management company selected by Lender in
Lender’s sole and absolute discretion; and (c) Agent shall, if requested by
Lender, continue performance, on behalf of Lender of all of Agent’s obligations
under the terms of the Management Agreement with respect to the Property,
provided Lender sends to Agent the notice set forth in Paragraph 12 hereof and
performs or causes to be performed the obligations of Lessee to Agent under the
Management Agreement accruing or arising from and after, and with respect to the
period commencing upon, the effective date of such notice.
 
6.           Subordination of Management Agreement and Fees. The Management
Agreement does not create an interest in real property or constitute a covenant
running with the Property, Lessee and Agent hereby agree that the Management
Agreement and any and all liens, rights (including the right to receive
management fees) and interests (whether choate or inchoate) owed, claimed or
held by Agent in and to the Property and the rent and revenue generated
therefrom, are and shall be in all respects subordinate and inferior to the
liens and security interests created or to be created for the benefit of Lender,
its successors and assigns, and securing the repayment of the Note including,
without limitation, those created under the Mortgage covering, among other
things, the Property, and filed or to be filed of record in the public records
maintained for the recording of mortgages in the jurisdiction where the Property
is located, and all renewals, extensions, increases, supplements, amendments,
modifications and replacements thereof.
 
7.           Consent and Agreement by Agent. Agent hereby acknowledges and
consents to this Assignment and agrees that Agent will act in conformity with
the provisions of this Assignment and Lender’s rights hereunder or otherwise
related to the Management Agreement. In the event that the responsibility for
the management of the Property is transferred from Agent in accordance with the
provisions hereof, Agent shall, and hereby agrees to, fully cooperate in
transferring its responsibility to a new management company and use commercially
reasonable efforts to effectuate such transfer no later than thirty (30) days
from the date the Management Agreement is terminated. Further, Agent hereby
agrees (a) not to contest or impede the rightful exercise by Lender of any right
it has under or in connection with this Assignment; and (b) that it shall, in
the manner provided for in this Assignment, give at least thirty (30) days prior
written notice to Lender of its intention to terminate the Management Agreement
or otherwise discontinue its management of the Property.
 
 
3

--------------------------------------------------------------------------------

 
8.           Lender’s Agreement. So long as no Event of Default exists under any
of the Loan Documents, Lender agrees to permit any sums due to Lessee under the
Management Agreement to be paid directly to Lessee.
 
9.           No Joint Venture. Lender has no obligation to Agent with respect to
the Mortgage or Loan Documents and Agent shall not be a third party beneficiary
with respect to any of Lender’s obligations to Borrower set forth in the Loan
Documents. The relationship of Lender to Borrower, is one of a creditor to a
debtor, and Lender is not a joint venturer or partner of Borrower.
 
10.           Lender’s Reliance on Representations.  Agent has executed this
Agreement in order to induce Lender to consent to the Transfer and with full
knowledge that Lender shall rely upon the representations, warranties and
agreements herein contained, and that but for this Assignment and the
representations, warranties and agreements herein contained, Lender would not
take such actions.
 
11.           Agent’s Compensation. Agent agrees that, notwithstanding anything
to the contrary contained in the Management Agreement, Agent shall not be
entitled to receive compensation for its services conducted in connection with
the Property in excess of 4% of gross rent collected from the Property.
 
12.           Notice. All notices given hereunder shall be in writing and shall
be either hand delivered or mailed, by registered U.S. mail, Return Receipt
Requested, first class postage prepaid, to the parties at their respective
addresses below or at such other address for any party as such party may
designate by notice to the other parties hereto:
 
To Lessee:
 
Moody National Wood-Hou MT, LLC
6363 Woodway, Suite 110
Houston, Texas  77057
Attention: Brett C. Moody
 
 
4

--------------------------------------------------------------------------------

 
To Lender:
 
U.S. Bank National Association, as Trustee, Successor-in-Interest to Bank of
America, NA, as Trustee, Successor by Merger to LaSalle Bank National
Association, as Trustee for the Registered Holders of J.P. Morgan Chase
Commercial Mortgage Securities Trust 2006-LDP9,Commercial Mortgage Pass-Through
Certificates, Series 2006-LDP9
c/o Midland Loan Services
10851 Mastin
Suite 300
Overland Park, Kansas
Attention: Asset Management


To Agent:


Moody National Hospitality Management, LLC
6363 Woodway, Suite 110
Houston, Texas 77057
Attention: Brett C. Moody


13.           Binding Nature of Assignment. This Assignment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.
 
14.           Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State where the Property is located, and
applicable federal law.
 
15.           Duplicate Originals; Counterparts. This Assignment may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Assignment may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall constitute a single
instrument, for the same effect as if all parties hereto had signed the same
signature page. Any signature page of this Assignment may be detached from any
counterpart of this Assignment without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Assignment
identical in form hereto but having attached to it one or more additional
signature pages. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 
[SIGNATURE PAGE FOLLOWS]
 

 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment to be
effective as of the date set forth in the first paragraph hereof.
 

 
LESSEE:
     
MOODY NATIONAL WOOD-HOU MT, LLC
 
a Delaware limited liability company
         
By: /s/ Brett C. Moody___________________
 
          Brett C. Moody,
 
          Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 

     
LENDER:
     
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR-IN-INTEREST TO BANK OF
AMERICA, N.A., AS TRUSTEE, SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P. MORGAN CHASE
COMMERCIAL MORTGAGE SECURITIES TRUST 2006-LDP9, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-LDP9
     
By:       Midland Loan Services, a Division of
 
   PNC Bank, National Association,
 
              its Attorney-in-Fact
         
              By: /s/ Gregory L. McFarland_________
 
                     Gregory L. McFarland,
 
                     Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 

     
AGENT:
     
MOODY NATIONAL HOSPITALITY MANAGEMENT, LLC,
 
a Texas limited liability company
         
By:_____________________________________
 
Name: __________________________________
Title: ____________________________________
       




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
MANAGEMENT AGREEMENT


 
The Management Agreement follows this cover page.
 
 
 

--------------------------------------------------------------------------------